Lehman, J.
In the present case the trial justice has taken testimony as to the value of the apartment house owned by the plaintiff, the expenses of maintaining the apartment house and the rental received therefrom. Based upon this testimony he has decided that the landlord is receiving an adequate return upon its investment and has refused to permit the landlord to raise the rent of these defendants in spite of the fact that the evidence shows that all the other tenants in the building are paying the same rent for similar apartments as the landlord has demanded and seeks to recover from these defendants, and that such rental is not higher than the rate prevailing for apartments of the same class in that neighborhood. Under the law the landlord is entitled to recover a fair and reasonable rent for the premises and there is no evidence in the case from which we can infer that the rent fixed by the trial justice is fair and reasonable. It is evident that the landlord could rent these premises to other tenants at a higher rate, and if its entire building were rented at the same rate as the trial justice has fixed in this case the landlord would receive no adequate return upon its investment.
The legislature has not forbidden landlords and tenants from making their own agreements but it has merely sought to provide protection to the tenant against demands for rentals which are unreasonable and oppressive. A landlord still has the right if he finds a tenant willing to pay him the rent demanded, to accept the rent which such tenant is willing to pay. *200The mere fact that the landlord is receiving from certain tenants a rent sufficiently high to afford him an adequate return upon his capital investment does not entitle the other tenants in the house to a reduction below the amount at which similar apartments in the same neighborhood are leased and below the rate which, if generally applied throughout the apartment house, would afford the landlord a fair return on the whole property. A landlord may reasonably under proper circumstances enter into agreements of lease with various tenants at different rentals for similar apartments in the same house and all these leases are enforceable in accordance with their terms unless any particular tenant can show that he is actually injured by the landlord’s use of his property and has been compelled to enter into a lease which is actually oppressive and unreasonable in its terms. Where a landlord does not obtain more than a reasonable return upon his investment taken as a whole, and has acted reasonably in fixing the rates for the various tenants and in spite of more or less widely varying rates has compelled no tenant to enter into a lease which is actually oppressive or unreasonable, the tenant paying the higher rent has suffered no injury for which the legislature has attempted to provide a remedy, and on the other hand even though some of the leases may be at rates which the court could properly consider unreasonable, only the tenant who pays these rates is aggrieved thereby and no other tenant in the same premises can compel the landlord to allow him to remain at a lower rental than would otherwise be reasonable merely because the landlord will obtain a fair return upon his whole investment through the higher rates paid by other tenants. The landlord is not compelled to allow any tenant to remain in the premises unless such tenant is ready to pay the land*201lord either the rental which he has agreed to pay or a rental which is reasonable, and no rental can be considered as reasonable which is less than the amount which would be fixed by ordinary competition and in addition is less than would afford-the landlord a fair return upon his investment if applied to all the apartments in the same house.
Judgment should, therefore, be reversed, with ten dollars costs, and a new trial ordered, with costs to appellant to abide the event.
Mullan and Burk, JJ., concur.
Judgment reversed, with ten dollars costs, and new trial ordered, with costs to appellants to abide event.